Per Curiam.
The defendant corporation operated a large manufacturing plant. The í defendant Johnson was the foreman in charge. Plaintiff, employed therein, got into an altercation with another employee of inferior physique and “dropped him.” Whereupon the latter complained to the foreman. The foreman, accom*531panied by the complainant, went to plaintiff. A fresh affray started between) the two and the foreman was obliged to chastise both in order to stop the fight. In the m§lée he struck plaintiff. Plaintiff claimed that as a result he lost, three teeth on the spot, and four were so loosened that they, soon thereafter,, dropped out. Nevertheless, he continued to work that day and for a year' thereafter, without making any complaint and without seeking any medical! aid; and then he started this action for damages, resulting in a verdict for $750. No one can read the record without feeling that plaintiff’s testimony as to his injuries and suffering is overdrawn, and also that, as far as natural justice is concerned, he had something coming from the foreman in the way of punishment. But, on the other hand, it is clear that the' blow struck by the foreman was such that a jury might well find in it the use of excessive force, even though it was given in an effort to quell a disturbance which it was his right and duty to stop. If so, he was liable. There can be no doubt that the evidence is ample to sustain the claim that the corporation must shoulder responsibility for the foreman’s act in the premises. It surely was within the scope of his duties to preserve order in the factory. The only doubt is concerning the amount of the verdict. A smaller verdict would have met with a readier approval. But the opinion of the majority is that -this court should not disturb the verdict rendered, inasmuch as the trial court has seen fit to let it stand.
Order affirmed.